Deen, Presiding Judge.
Calvin Leon Terrell was convicted of theft by taking and brings this appeal following the denial of his motion for a new trial, enumerating the general grounds. Held:
The evidence showed that Terrell was employed by William Auld to do some remodeling work on a house. Part of the work included the installation of fifteen custom-made windows and two doors. Auld originally wanted them installed on the date of delivery, but because extra supplies were needed before they could be installed, the parties agreed that these items would be stored at Terrell’s home for safekeeping until the work could be completed. Several weeks later, Auld discovered that they had not been installed, and eight months later learned that Terrell had installed them in his own house. Auld and an employee removed the windows and notified the police. Terrell readily admitted to the police detective that there was a salary dispute with Auld and that he originally moved the windows over to his house to store them at Auld’s request, but that after a subsequent salary dispute he felt he was entitled to keep them as payment for services rendered. “Possession is very strong; rather more than nine points of the law.” Mansfield, Lord, Corporation of Kingston-upon-Hull v. Horner (1774), Lofft, 576, 591. Yet the jury could have found the type possession under the facts here unlawful, amounting and adding up to theft by taking.
Construing the evidence in favor of the prosecution, we find that a rational trier of fact could find the appellant guilty beyond a reasonable doubt. Crawford v. State, 245 Ga. 89 (263 SE2d 131) (1980).

Judgment affirmed.


Birdsong, C. J., and Pope, J., concur.

*105Decided September 8, 1987.
Chandelle Turner, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Richard E. Hicks, Assistant District Attorneys, for appellee.